Citation Nr: 0328332	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
knee condition.  

2.  Entitlement to service connection for claimed sinusitis.  

3.  Entitlement to service connection for claimed 
photophobia.  

4.  Entitlement to service connection for claimed chest pain 
with respiratory changes, to include as a manifestation of an 
undiagnosed illness.  

5.  The propriety of the initial 10 percent rating assigned 
for the service-connected history of cervical fracture with 
degenerative changes and headaches.  

6.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected temporomandibular joint 
(TMJ) dysfunction.  

7.  The propriety of the initial noncompensable rating 
assigned for the service-connected chronic lumbosacral 
strain.  

8.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected pes planus.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to June 
1992, with service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from September 1992 and April 1994 rating 
decisions by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 1994.  

In March 2000, the Board found that the veteran had presented 
well-grounded claims of service connection for a bilateral 
knee disorder, sinusitis, photophobia, and chest pain with 
respiratory changes as a manifestation of an undiagnosed 
illness and remanded these matters to the RO for additional 
development of the record.  

In addition, the issues of the propriety of the initial 
rating assigned for the service-connected history of cervical 
fracture with degenerative changes and headaches, TMJ 
dysfunction, chronic lumbosacral strain and pes planus were 
remanded to the RO for additional development.  

Further examinations were scheduled for the veteran and he 
was advised of the consequences of his failure to report 
without good cause in a June 2000 letter from the RO.  

The record reflects that the VA examinations were cancelled 
because the veteran had indicated that he wanted to withdraw 
his claims.  

In a February 2001 letter to the veteran, the RO indicated 
that their examining facility notified them that the veteran 
wished to withdraw his claims.  

The RO advised the veteran that, if he wished to withdraw his 
claim, he had to provide a written statement indicating such.  
The veteran did not respond thereto.  

In November 2001, the RO sent another letter to the veteran 
requesting, in writing, whether he wished to withdraw his 
claims and was willing to report for VA examinations.  

The veteran again failed to respond, and the RO subsequently 
issued an SSOC in April 2002 and returned the case to the 
Board.  

In an April 2003 letter, the Board inquired as to the 
veteran's intentions regarding the withdrawal of his claims.  

The Board indicated that it needed written consent to dismiss 
the claim and, in the absence of a formal motion to withdraw 
his appeal with in 30 days, the Board would resume appellate 
review.  Again, the veteran did not respond to this letter.  



FINDINGS OF FACT

1.  The veteran failed to report without explanation for 
medical examinations scheduled for the purpose of determining 
the likely etiology of the claimed bilateral knee disorder, 
sinusitis, photophobia and chest pain with respiratory 
changes.  

2.  The veteran failed to report without explanation for 
medical examinations scheduled for the purpose of evaluating 
the current severity of the service-connected history of 
cervical fracture with degenerative changes and headaches, 
TMJ dysfunction, chronic lumbosacral strain and pes planus.  

3.  The veteran currently is not shown to suffer a chronic 
knee disorder or sinusitis, photophobia or chest pain with 
respiratory changes due to any event in service.  

4.  The service-connected cervical spine disability currently 
is not shown to be manifested by more than fracture residuals 
and degenerative changes with episodic headaches and related 
slight functional loss.  

5.  The service-connected TMJ currently is not shown to be 
manifested by more than periodic masticatory muscle fatigue 
and minor muscle pain; related functional loss is not 
demonstrated.  

6.  The service-connected chronic lumbosacral strain 
currently is not shown to be manifested by more than 
complaints of lower back pain without related functional 
loss.  

7.  The service-connected foot disability currently is not 
shown to be manifested by more than flexible pes planus of no 
functional significance.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a knee disability due to 
disease or injury that was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107(a), 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The veteran is not shown to have a sinus disability due 
to disease or injury that was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107(a), 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

3.  The veteran is not shown to have a disability manifested 
by photophobia due to disease or injury that was incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1137, 
1153, 5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

4.  The veteran is not shown to have a disability manifested 
by chest pain with respiratory changes due to an undiagnosed 
illness or other disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
1153, 5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003). 

5.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected history of 
cervical fracture with degenerative changes and headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5285, 5290 (2003).  

6.  The criteria for the assignment of an initial compensable 
rating for the service-connected TMJ dysfunction have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.150 including Diagnostic Code 9905 (2003).  

7.  The criteria for the assignment of an initial compensable 
rating for the service-connected lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, including Diagnostic Code 5292, 5295 
(2003).  

8.  The criteria for the assignment of an initial compensable 
rating for the service-connected pes planus has not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, including Diagnostic Code 5276 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decisions, Statement of the Case, 
Supplemental Statements of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a March 
2000 remand, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim and 
which determined and additional medical examinations were 
necessary prior to the issuance of a decision on the merits.  
The RO scheduled the examinations, but the veteran failed to 
report.  

The veteran was advised of the law and regulations governing 
his claim by virtue of a February 2001 letter from the RO.  
In this letter, the veteran was given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Hence, the claim is 
ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Service Connection

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Certain diseases shall be granted service connection if 
manifested to a compensable degree during a one year 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

As previously noted, the Board found the veteran's claims of 
service connection to be well grounded, and they were 
remanded to the RO in March 2000 for additional development 
of the record.  

Specifically, the Board determined that additional VA 
examinations were necessary to determine the current nature 
and likely etiology of the claimed disabilities.  

In October 1992, the veteran was afforded a Persian Gulf 
Registry protocol examination.  The final diagnoses included 
those of chronic sinusitis with acute flare; rash, probably 
tinea versicolor, resolving; and cervical spine injury with 
questionable spasms.  

A VA examination in January 1994 reported diagnoses that 
included that of symptoms of occasional mild cough and 
shortness of breath without any positive physical findings 
and apparently unrelated to Persian Gulf service.  

Another VA examination in January 1994 reported that the 
veteran had complaints of knee pain that he related to too 
much running.  The diagnoses that included those of bilateral 
chondromalacia patella.  

Another VA examination noted that the veteran reported having 
a history of sinus trouble since 1981.  The examiner noted 
that he had probable nasal septal deviation with mild nasal 
obstruction.  

Additional examination was scheduled for the veteran and he 
was advised of the consequences of his failure to report 
without good cause in a June 2000 letter from the RO.  The 
record reflects that the VA examinations were cancelled 
because the veteran withdrew his claims of service 
connection.  

In a February 2001 letter to the veteran, the RO indicated 
that their examining facility notified them that the veteran 
wished to withdraw his claim.  The RO advised the veteran 
that if he wished to withdraw his claim, that he must provide 
a written statement indicating such.  The veteran did not 
respond.  

In November 2001, the RO sent another letter to the veteran 
requesting, in writing, whether he wished to withdraw his 
claim, and/or whether he was willing to report for a VA 
examination.  The veteran again failed to respond, and the RO 
subsequently issued an SSOC in April 2002 and returned the 
case to the Board.  

In an April 2003 letter, the Board again inquired as to the 
veteran's intentions regarding the withdrawal of his claim.  
The Board indicated that it needed written consent to dismiss 
the claim and in the absence of a formal motion to withdraw 
his appeal with in 30 days, the Board would resume appellate 
review.  The veteran did not respond.  

Under 38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2003).  

In this case, the Board had already noted that the veteran's 
service medical records showed treatment for knee problems, 
sinus and respiratory related symptoms and manifestations of 
sensivity to bright light.  

Also, the Board noted that the veteran had current mild cough 
and shortness of breath.  Additional examinations were 
scheduled in order to determine the likely etiology of the 
claimed conditions.  

As the veteran did not appear for the scheduled examination, 
the claims of service connection must adjudicated based on 
the evidence of the record.  

Given the absence of a fully developed record due the 
veteran's failure to cooperate, the Board finds no 
evidentiary basis to establish that he has current disability 
manifested by photophobia, a bilateral knee disability or 
chronic sinusitis due to disease or injury in service or 
chest pain with respiratory changes due to an undiagnosed 
illness that may be presumed to have developed in service.  

As the veteran is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Moreover, the Board notes in this regard that the veteran has 
already expressed his desire to withdraw his claims of 
service connection.  


III.  Increased Ratings

The veteran claims in essence, that higher initial ratings 
are warranted for the service-connected history of cervical 
fracture with degenerative changes and headaches, TMJ 
dysfunction, chronic lumbosacral strain and pes planus.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Under 38 C.F.R. § 4.31 (2002), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

In October 1992, the veteran was afforded a Persian Gulf 
Registry protocol examination.  The final diagnoses included 
that of cervical spine injury with questionable spasms.  

A VA examination in January 1994 reported that the veteran 
had complaints of periodic episodes of masticatory muscle 
fatigue and minor muscle pain.  Clinically, dentition was 
intact, and the mandible had no limitation of motion.  There 
was deviation on opening or closing or on chewing.  There 
were no palpable trigger azones for muscle pain.  

A VA neuropsychiatric examination reported that the veteran 
had complaints of headaches occurring about twice a week and 
lasting about an hour in duration.  

A VA orthopedic examination reported that the veteran had 
complaints of pain and stiffness in the neck, lower back 
pain, pain secondary to flat feet and knee pain due to too 
much running.  He had cervical spine flexion to 60 degrees, 
lateral rotation to 75 degrees and extension to 15 degrees.  

The final diagnoses included those of traumatic fracture at 
C5; musculotskeletal back strain, examination benign; and 
flexible pes planus of no functional significance.  

In the March 2000 remand, the Board determined that 
additional examinations were necessary in order to comply 
with the directives set for in the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Specifically, the Board determined that additional VA 
examinations were necessary to determine the current nature, 
extent and severity of the service-connected disabilities.  

The examinations were scheduled for the veteran, and he was 
advised of the consequences of his failure to report without 
good cause in a June 2000 letter from the RO.  

The record reflects that the VA examinations were cancelled 
because the veteran withdrew his claims of service 
connection, as noted hereinabove.  

Under 38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2003).  

The record indicates that he the veteran failed to show for 
VA examinations scheduled pursuant to the March 2000 remand 
instructions, but provided no reason for his failure to 
report.  

While the RO has a duty to make reasonable effort to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits, it is the veteran's 
responsibility to report for all examinations, to further 
cooperate in the development of the claim.  See 38 U.S.C.A. § 
5103A (West 2002), 38 C.F.R. § 3.655 (2002).  

The examinations were scheduled on behalf of the veteran for 
the explicit purpose of determining the current nature, 
extent and severity of the service-connected disabilities.  
The veteran did not appear for the examinations.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

Here, the current evidentiary record does not serve to 
establish that the service-connected cervical spine 
disability is manifested by more than fracture residuals and 
degenerative changes with episodic headaches and a related 
slight loss of function.  

The service-connected TMJ also is shown to be productive of 
more than periodic masticatory muscle fatigue and minor 
muscle pain, but no related functional loss.  

The service-connected chronic lumbosacral strain is not shown 
to be manifested by more than complaints of lower back pain 
without related functional loss.  

The service-connected pes planus is not shown to be flexible 
with no related functional impairment.  

Accordingly, when viewing the current evidence of record in 
light of the applicable rating criteria, the Board finds that 
it has no alternative but to deny the veteran's claims for 
increase, given his failure to report for the scheduled VA 
examinations scheduled for the purpose of fully evaluating 
the severity of the service-connected disability.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (2002); Engelke v. Gober, 10 Vet. App. 
396 (1997).  

Moreover, as noted hereinabove, it appears that the veteran 
desired to withdraw his claim for increase.  



ORDER

Service connection for a bilateral knee condition is denied.  

Service connection for sinusitis is denied.  

Service connection for photophobia is denied.  

Service connection for chest pain with respiratory changes, 
to include as a manifestation of an undiagnosed illness is 
denied.  

An initial rating in excess of 10 percent for the service-
connected history of cervical fracture with degenerative 
changes and headaches is denied.  

An initial compensable rating for the service-connected TMJ 
dysfunction is denied.  

An initial compensable rating for the service-connected 
chronic lumbosacral strain is denied.  

An initial compensable rating for the service-connected pes 
planus is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

